Citation Nr: 0412663	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  00-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1961 to April 
1983.  He died on May [redacted], 1999.  The appellant is the 
veteran's widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2001, the Board remanded the case to the RO for 
additional development, to include providing the appellant 
the notice required by the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), and 
obtaining a review of the claim file by a VA examiner to 
determine the etiology of the veteran's cancer of the 
pancreas.  The RO completed these actions and returned the 
case to the Board for further appellate review.  In a 
decision dated in February 2003, the Board denied the 
appellant's claim.  She appealed the decision to the U.S. 
Court of Appeals For Veterans Claims (Court).  In November 
2003, the appellant, through her counsel, and the Secretary 
of Veterans Affairs filed a Joint Motion For Remand (Motion).  
In an Order dated in November 2003, the Court granted the 
motion, vacated the February 2003 Board decision, and 
remanded the case to the Board for readjudication consistent 
with the Motion.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The bases of the Motion are that the RO did not comply with 
the September 2001 remand.  See Stegall v. West, 11 Vet App. 
268 (1998).  The VCAA became effective after the appellant 
filed her claim.  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel 7-2003 (November 19, 2003).

The September 2001 remand directed the RO to provide the 
appellant all notice required by the VCAA.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In view of 
Court holdings since the Board decision, it has been 
determined that sufficient notice was not provided.  Thus, 
remand is needed.

The claim file includes an opinion of H.M.C., MD, wherein he 
sets forth the impact of the veteran's service-connected 
disabilities on the veteran's inability to tolerate the 
prescribed treatment of his cancer of the pancreas and how 
that possibly shortened his life expectancy.  The claim file 
also includes a National Institute of Health (NIH) brochure 
on cancer of the pancreas, which states that people with 
diabetes develop pancreatic cancer about twice as often as 
people who do not.  The September 2001 remand directed the RO 
to arrange for a review of the claim file by a VA examiner to 
determine the etiology of the veteran's cancer of the 
pancreas.  The RO obtained a review dated in June 2002.

The Motion reflects that the June 2002 VA review contradicted 
or rejected Dr. C's opinion without even referencing the 
specifics of his opinion. Further, the Motion describes how 
the June 2002 VA review cites a medical treatise for the view 
that diabetes mellitus has no relationship with pancreatic 
cancer without even addressing the NIH brochure which 
specifically lists diabetes as a risk factor for pancreatic 
cancer.  The Motion set forth how, contrary to the September 
2001 remand, the June 2002 VA review did not reconcile the 
conflict with Dr. C's opinion nor did it discuss whether the 
veteran's service-connected diabetes or cardiac disorder 
resulted in debilitating effects and general impairment of 
health, to the extent that the veteran was materially less 
capable of resisting the effects of his pancreatic cancer.  
See 38 C.F.R. § 3.312 (c)(3) (2003).  Thus it was essentially 
held that the opinion was inadequate in the facts of this 
case.

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide a letter to the 
appellant which specifically addresses 
the VCAA and its requirements of notice 
and assistance.  In addition to the other 
required information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as regard 
the issue of this particular appeal) and 
whether the RO intends to obtain any 
additional information.  Further, the 
appellant must be specifically informed 
as to what, if any, evidence she is to 
obtain, and what, if any, additional 
evidence the VA will obtain on her 
behalf.  She should also be instructed to 
provide "any and all evidence that she 
has pertinent to the claim."

2.  After the above is complete, the RO 
shall refer the claims folder to an 
appropriate examiner for a review and an 
opinion as to the nature and etiology of 
the veteran's cancer of the pancreas, and 
whether or not diabetes and/or 
cardiovascular disability were materially 
or substantially implicated or 
contributed to the veteran's death from 
cancer.  Based on a review of all 
pertinent medical documentation and 
history on file, the examiner is 
requested to provide an opinion as to 
whether there was any etiological or 
contributory relationship between the 
pancreatic cancer from which the veteran 
died and his service-connected diabetes 
and/or cardiovascular disorder on a 
direct or secondary basis.  Specifically, 
whether the veteran's service-connected 
diabetes and/or cardiovascular 
disability, singly or jointly with some 
other condition, was the immediate or 
underlying cause of the veteran's death 
or was etiologically related thereto?  If 
the medical reviewer opines that the 
answer is, No; request the medical 
reviewer to opine whether the veteran's 
service-connected diabetes and/or 
cardiovascular disability was a 
contributory (causally connected) cause 
of the veteran's death, that is, did the 
veteran's service-connected diabetes 
and/or cardiovascular disability 
contribute substantially or materially to 
the veteran's death; that it combined to 
cause death; that it aided or lent 
assistance to the production of the 
veteran's death?  In addressing these 
questions, request the reviewer to 
consider whether the veteran's service-
connected diabetes and/or cardiovascular 
disability's impact on the veteran's 
vital organs indicated generally impaired 
the veteran's health to an extent that 
rendered the veteran materially less 
capable of resisting the effects of his 
pancreatic cancer?  Request the reviewer 
to state the specific bases for any 
opinion rendered, as well as to 
specifically address the applicability, 
if any, of the information in the NIH 
brochure.  The reviewer also is requested 
to specifically address Dr. C's opinion, 
and the specific bases for agreement or 
disagreement.  If the examiner is unable 
to render the requested opinions on a 
basis other than speculation or 
conjecture, that should be stated for the 
record.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the appellant a 
SSOC and, if all is in order, return the 
case to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




